Osborn, J.
The appellee sued and recovered judgment against the appellant and Nathaniel B. Coder, in special term of the Marion Superior Court. The appellant alone appealed to the general term, where the judgment was affirmed.
*203The record does not show that any errors were assigned' in general term.
In Wilson v. Harrison, 44 Ind. 468, this court held that we could only know what errors were assigned in general term of the Marion Superior Court as they appeared in the record. “ If none are there, we must presume that none were assigned.. If none were assigned, then the court in general term committed no error in affirming the judgment. It follows that the judgment must be affirmed.”
The judgment of the said Marion Superior Court in general term is in all things affirmed, with costs and five per cent, damages.
Petition for a rehearing overruled.